 AIR PRODUCTS AND CHEMICALS, INC.Air Products and Chemicals, Inc. and Chauffeurs,Teamsters & Helpers Local Union No. 391, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases l-CA-9420, 11-CA-9615, and 11-RC-4907August 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn November 23, 1981, Administrative LawJudge Hutton S. Brandon issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsrInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In so concluding, we reject Respondent's contention that the Adminis-trative Law Judge relied solely on Haney's status as an employee of Re-spondent in assessing his credibility. It is generally true that the testimonyof an employee against the interest of the employer is considered espe-cially worthy of belief since it is unlikely that the employee wouldengage in fabrication. Pittsburgh Press Company, 252 NLRB 500, 504(1980). The existence of an employer-employee relationship is, however,merely one factor to be considered in determining credibility. In thepresent case, the Administrative Law Judge relied on more than Haney'sstatus as an employee in crediting his testimony. Indeed, Haney's testimo-ny about Respondent's antiunion conduct during an earlier organizingcampaign is uncontradicted in all material respects, and thus clearly es-tablishes Respondent's hostile opposition to the Union's organizing effortsin the instant campaign. Similarly, Haney testified without contradictionthat Personnel Manager Mifeton threatened that union activist Wilsonwould be discharged, and that Mimeton on two occasions threatenedthat if the plant became unionized it would be one of the first to be shutdown in the event of a production cutback. Miffleton did contradictHaney's testimony that Mimeton interrogated him about union activity.But Mimeton's denials were not corroborated by the only other witnessto this conversation, Plant Manager Bruno. The Administrative LawJudge properly found Bruno's failure to testify to be the basis for an ad-verse inference against Respondent, which the Administrative Law Judgein turn relied on in crediting Haney over Mimeton in this regard. Haneyalso testified that Terminal Manager Lake threatened that the plantwould be shut down if the Union's organizing campaign were successful.While Lake did specifically deny making such a threat, the Administra-tive Law Judge discredited those denials on the basis of a careful assess-ment, in light of the relevant surrounding circumstances, of the plausibil-ity of Haney's version. We find no reason to overturn the AdministrativeLaw Judge's assessment of the facts in support of his credibility resolu-tion in this regard. Much of the rest of Haney's testimony forming thebasis for the Administrative Law Judge's unfair labor practice findings isnot specifically denied by Respondent witnesses. Further, the portionswhere Haney's testimony was vague dealt with dates of certain occur-rences, hardly surprising in light of the lapse of time between Haney'stestimony and the events in question, and also in light of the numerousdealings Haney had with Respondent both before and during the 1980263 NLRB No. 45and conclusions of the Administrative Law Judgeand to adopt his recommended Order.We are mindful of the fact that the Board's orderin Apple Tree Chevrolet, Inc., 237 NLRB 867 (1978),remanded 608 F.2d 988 (4th Cir. 1979), supplemen-tal decision 251 NLRB 666 (1980), a case cited bythe Administrative Law Judge, was recently deniedenforcement. N.L.R.B. v. Apple Tree Chevrolet,Inc., 671 F.2d 838 (4th Cir. 1982). The Administra-tive Law Judge cited Apple Tree only for the broadprinciple that the discharge of union adherents byan employer in the midst of a representative cam-paign will strongly support the imposition of a bar-gaining order.We agree with the findings and analysis of Ad-ministrative Law Judge Brandon, which were, inour opinion, specific and detailed. The Administra-tive Law Judge precisely set out the nature of theRespondent's unfair labor practices and the result-ing dissipation in the Union's majority status, as isevident from the discrepancy in the number of em-ployees who signed authorization cards and thenumber who ultimately voted for union representa-tion.Furthermore, Respondent's coercive conductwas not sporadic, but continuous in nature, lastingup until the day of the election. For example,among other instances of unlawful conduct, Re-spondent, on more than one occasion, threatened toclose down the plant. As found by the Administra-tive Law Judge, a threat to close a facility is oneof the most pernicious acts that an employer canpractice in an effort to interfere with employees'Section 7 rights. Because of the steady unlawfulpressure exerted on employees, including thethreatened discharge of a leading union supporter,and the nature of Respondent's unfair labor prac-tices, we agree with the Administrative Law Judgethat a cease-and-desist order would, under the cir-cumstances, be insufficient to remedy Respondent'smisconduct.2representational campaign. We therefore conclude that the Administra-tive Law Judge's credibility resolutions with respect to Haney are bothself-supported and consistent with the preponderance of all of the rele-vant evidence.Chairman Van de Water agrees with the Administrative Law Judgethat the interrogation of Robert Wilson in the context of this case wasviolative of Sec. 8(aXI), but finds it unnecessary to rely on PPG Indus-tries, Inc.. 251 NLRB 1146 (1980).2 In addressing another area of concern to the court in Apple Tree, weemphasize that the Board has long held that employee turnover will notwarrant withholding a bargaining order, since to do so would reward anemployer for its unfair labor practices during a representational cam-paign. Highland Plastics. Inc. 256 NLRB 146 (1981). However, even as-suming, arguendo, that the degree of employee turnover should be con-sidered in assessing the propriety of a bargaining order, there is no indi-cation in the present case, unlike Apple Tree, that subsequent to Respond-ent's unfair labor practices, and as of the time of filing briefs before theBoard, there has been any significant degree of employee turnover.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Air Productsand Chemicals, Inc., Reidsville, North Carolina, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard at Winston-Salem, North Carolina,on July 27 and 28, 1981. The charge was filed in Case11-CA-9420 by Chauffeurs, Teamsters & Helpers LocalUnion No. 391, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, on Septem-ber 22, 1980.1 A complaint based upon the charge andalleging violations of Section 8(aX1) and (5) of the Na-tional Labor Relations Act, as amended, herein calledthe Act, by Air Products and Chemicals, Inc., hereincalled the Respondent or Company, issued on November6. Following the filing of a petition for election by theUnion, Case 11l-RC-4907, an election was held amongcertain employees of the Respondent on September 16.Subsequently, the Union filed timely objections to theelection on September 22 and the Acting Regional Di-rector for Region 11 of the National Labor RelationsBoard, herein referred to as the Board, on October 30issued his report on objections recommending that cer-tain of the objections be overruled and that a hearing bescheduled with respect to the remaining objectionswhich were coextensive with the alleged unfair laborpractices. On November 20, the Board issued its orderadopting the Acting Regional Director's recommenda-tion and on January 15, 1981, the Acting Regional Di-rector issued an order consolidating the representationcase with Case 11-CA-9420 for hearing. In the mean-time, on December 29, the Union filed an additionalcharge, Case I l1-CA-9615, which resulted in a secondorder consolidating cases, a consolidated complaint andnotice of hearing which issued on March 4, 1981. .The issues in this case are whether the Respondent en-gaged in various acts of interference, restraint, and coer-cion as alleged in the complaint to block the Union's or-ganization efforts. Also at issue is whether a bargainingorder is warranted under the principles enunciated inN.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969),and, in the alternative, whether the Union's objections tothe election should be sustained.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel, the Re-spondent, and the Union, I make the following:I All dates are in 1980 unless otherwise stated.FINDINGS OF FACTI. JURISDICTIONThe Respondent is a Delaware corporation with aplant located at Reidsville, North Carolina, where it isengaged in the manufacture and distribution of industrialgases and chemicals. During the 12 months preceding is-suance of the original complaint, the Respondent re-ceived in its Reidsville plant goods and raw materialsvalued in excess of $50,000 directly from points locatedoutside the State of North Carolina, and during the sameperiod of time, manufactured and shipped from its Reids-ville plant products valued in excess of $50,000 directlyto points outside North Carolina. The Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. The Respondent further admits, and I find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union began its organizational campaign in earlyJuly through the efforts of employee and truckdriverRobert Wilson. Wilson signed a union authorization cardon July 4 and within the next 3 weeks secured a numberof signatures of fellow employees on union cards. Wil-son's efforts on behalf of the Union was not the Union'sfirst attempt to organize the Respondent's employees.There were two prior union campaigns, one shortly afterthe Respondent began operations in Reidsville in 1978,and the second one which culminated in the filing of apetition with the Board, Case I l-RC-4650, on January31, 1979.The record reveals little about the first organizationaleffort, but with respect to the second campaign employ-ee Roger Lee Haney testified that approximately 6months after plant operations were initiated, he was ad-vised by Gene Desnouee, a line operations manager forthe Respondent at the time, that the Respondent had re-ceived a letter from the Union informing it that Haneyhad joined the Union's in-plant organizing committee andwas in the process of organizing for the Union. Des-nouee made the announcement to Haney in the presenceof Vincent Kraft, the Respondent's industrial relationsmanager, Ron Bruno, the assistant plant manager, StanMiffleton, the Respondent's regional personnel manager,and James Blair, the Respondent's plant manager, afterhaving called Haney into the office. Desnouee asked, ac-cording to Haney, "What is this in-plant organizing?"Haney described the efforts to organize the Union.Haney then testified as follows regarding the response ofKraft:[W]e're not going to recognize anything on this, it'sasking for recognition, I'm not going to write him[R. W. Brown, the union representative] back aletter or anything .... [W]e're going to sit down,we're going to wipe the slate clean and negotiatefrom scratch, benefits and all, we're going to wipe342 AIR PRODUCTS AND CHEMICALS. INC.the slate clean. You'll become my adversary and I'llfight you tooth and nail.There was some further conversation in which Haneyin response to a question by Desnouee of what "theproblem was" explained that the employees felt that theRespondent had lied to them regarding promised salaryincreases which did not materialize. In any event, aftersome apparent further discussion, Haney suggested thatmaybe he should "withdraw this thing." Blair repliedthat, if he did have any problems with the "guys" withrespect to the withdrawal, the Respondent could doHaney like they did another guy with the same problem,promote him to an assistant manager so that the boyswould not give him any problems. The next day, accord-ing to Haney, Blair typed a petition that was addressedto the Board and to the union representative, R. W.Brown. This petition was to the effect that the employ-ees did not wish to be represented by the Union and de-clared all cards invalid. Haney, a shift supervisor,2ob-tained the signatures of the people in his department onthe petition on the day it was prepared and was then ad-vised by then Terminal Manager Bob Dudley that hewould like for the drivers to have an opportunity to signthe petition also. Haney complied with that request andtook the petition to the breakroom for the drivers. Thepetition was subsequently forwarded to the Board andthe Union. The representation petition was withdrawnand the union organization efforts ceased at that time.Subsequently, still according to Haney, about a monthlater, around September 1978,3 he was told by Brunothat, if the employees had not withdrawn the union orga-nizational effort, the Respondent was going to shut theplant down and lay everyone off, and then after 3 or 4months the operation would begin with a whole newcrew.The Respondent provided little evidence regarding theabove conduct attributed to it by Haney. Desnouee,Kraft, and Bruno did not testify in this proceeding.While MiMeton testified, he did not specifically contra-dict Haney's testimony regarding the meeting with Kraft,Desnouee, and Blair and the remarks made at that meet-ing. Blair denied, however, any involvement in author-ing, typing, or supporting a "counter-petition" againstthe union campaign.Haney was clearly an individual who, as will be seenbelow, attempted to play both ends against the middlewith respect to both the earlier union campaign and thesubsequent campaign which is the subject of this hearing.In demeanor he was not greatly impressive and portionsof his testimony were vague, confusing, and occasionallycontradictory. As already indicated, his recollection withrespect to the timing of certain events was not reliable.2 While Haney's title suggests supervisory status, there is no contentionthat he was a supervisor within the meaning of Sec. 2(11) of the Act.Haney's function involved equipment supervision rather than employeesupervision.3 Since it is clear the Union's petition was filed on January 31, 1979,Haney's testimony placing the withdrawal efforts and Bruno's subsequentremarks in 1978 is obviously in error. The petition, based on a letter fromthe Regional Director to the Respondent (Resp. Exh. 7), was withdrawnon February 14, 1979, so it is likely, and I conclude, that Bruno's remarktook place within the month following February 14, 1979.Based on the substance of Haney's testimony and fromhis demeanor, I am convinced that he is an individualwho is motivated by extreme self-interest, yet it is thisextreme self-interest which enhances his credibility forHaney's testimony herein was clearly against his self-in-terest. Since he remained an employee of the Respondentat the time of his testimony he was subject to possibleeconomic retaliation. See Victor Wukits d/b/a Vic's Shop'NI Save, 215 NLRB 28 (1974); Georgia Rug Mill, 131NLRB 1304, 1305 (1961), modified on other grounds 308F.2d 89 (5th Cir. 1962). I would thus credit Haney's tes-timony where not specifically contradicted by more per-suasive direct, circumstantial, or testimonial evidence.Here, in the absence of denials of the above remarks heattributed to Desnouee, Kraft, Bruno, and Blair, I creditHaney regarding such remarks. Moreover, since Blairfailed to testify regarding the meeting between Des-nouee, Mimeton, Bruno, himself, and Haney whenHaney mentioned a petition withdrawing from theUnion, I find Blair's denials of involvement with the peti-tion unconvincing. I therefore credit Haney's testimonyin this regard also.While no finding of a violation of the Act may be pre-mised upon the Respondent's conduct during the 1979union campaign, I find that such conduct clearly demon-strates the Respondent's extreme hostility toward unionorganization of its employees.4Further, the evidencesubmitted by the General Counsel in support of the alle-gations of the instant cases must be considered and eval-uated in light of this background.B. The Alleged 8(a)(1) ViolationsI. Further testimony of HaneyBy letter dated July 3, Union Organizer R. W. Browninformed the Respondent that it was in the process of or-ganizing Respondent's plant and identified RobertWilson as having joined the in-plant organizing commit-tee. Haney testified that he had learned from Wilson thatthe letter regarding the in-plant organizing committeewas "on its way." Upon learning this, and after givingthe Respondent reasonable time to receive the letter,"Haney telephoned Blair at his home and advised him thatWilson was organizing the Union. Haney disavowed anypersonal involvement in the union activity. Haney fur-ther advised Blair that he was not informing him to getfavors or promotions but that he just wanted Blair toknow. Blair, according to Haney, told Haney to "keepme posted." Blair did not specifically deny receipt of thetelephone call from Haney or the remarks attributed tohim therein by Haney. He testified, however, that he was4 The fact that the Respondent, as related in the testimony of Mime.ton, has over 40 labor agreements covering some 2,400 employees at var.ious locations does not preclude the existence of hostility, which I findhere, toward further union organization of its employees.I While Haney would have me believe he called Blair not to advisehim of the union campaign but only to disavow his involvement in it, Ido not credit this portion of his testimony. Haney specifically testified hecalled Blair on a Saturday night, prior to a subsequent conversation withMimeton on July 10. This would have put the call to Blair on Saturday,July 5. Since the letter was not mailed until July 3 and since July 4 was anational holiday, Haney gave the Respondent little time to receive theletter before he telephoned Blair.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout of town from July 6 until July 19 and did not learnof the union activity until his return. I note first thatBlair's absence from the plant after July 6 would nothave precluded Haney's telephone call to him on July 5.In addition, I found Blair's denial of knowledge of unionactivity prior to July 19 to be unconvincing. Blair, ingeneral, was too ready to deny any opposition to theUnion to be persuasive in his testimony. Moreover,Blair's claim that the Respondent did not oppose unionorganization was contradicted by other witnesses whofrankly conceded that the Respondent was opposed toorganization. I therefore credit Haney on the call toBlair and the contents of the conversation therein.On July 10, Miffmeton, according to Haney, calledHaney into Blair's office and, in the presence of Bruno,Miffieton referred to the union letter regarding the in-plant organizing committee and asked him if he knewanything about it. Haney replied that he had suspected it.When Mimeton asked if he had seen union cards, Haneyreplied negatively. Miffleton asked Haney how manycards he thought they had gotten signed and Haney re-plied that he did not know. Miffleton then respondedthat if Haney found out to let him know.Mimeton, called by the Respondent, testified the Re-spondent received the Union's July 3 letter on July 7, 8,or 9, and while he conceded he may have talked toHaney on one of those days rather than July 10, heclaimed he did not ask Haney if Haney had seen anyunion cards, nor did he ask Haney about the union activ-ities of anyone else. Rather, he testified Haney ap-proached him and advised him that Wilson was attempt-ing to recruit people to sign union cards. Moreover, hetestified that Haney added that he had told MiffMetonthat if it were his decision he would have fired Wilsonlong ago.I have no doubt, in view of Haney's earlier telephonecall to Blair, that Haney probably approached Miffletonfirst with the information about Wilson and the Union.Nevertheless, I am not persuaded that Miffleton's testi-mony was altogether accurate and I find that his denialof any questions to Haney was unconvincing. ClearlyHaney was volunteering information on union activity.Since Haney had been a source of information in the ear-lier campaign it would not be improbable that Miffletonwould ask Haney the questions Haney attributed to him.Moreover, there was no denial of Haney's testimony byanother Respondent official, Bruno, whose absence fromthe hearing was not explained by the Respondent. Inview of Bruno's failure by the Respondent, I infer thathad Bruno testified his testimony would not have sup-ported the Respondent's position. See Ingram Farms,Inc., 258 NLRB 1051 (1981). Accordingly, I creditHaney's testimony and find that Miffleton did questionHaney, as alleged in the complaint, about the union ac-tivities, sympathies, and support of its employees. TheRespondent thereby violated Section 8(a)(1) of the Act.66 I conclude that Haney was probably at that time eager to supply theRespondent with information regarding the Union. It is difficult thereforeto perceive how the interrogation was coercive as to him, subjectively.However, the Board has long held that, in judging "whether a statementviolates Section 8(a)(1), the Board assesses the tendency of the statementSince this conduct occurred prior to the filing of the rep-resentation case in Case 11 -RC-4907 it cannot be consid-ered as a basis for objections to the election. SanitasCura, Inc., d/b/a Parkview Acres Convalescent Center, 255NLRB 1164 (1981); Apple Tree Chevrolet, Inc., 237NLRB 867 (1978), enfd. in part 608 F.2d 988 (4th Cir.1979).Haney related that he again talked to Miffieton in mid-July in the laboratory next to the control room at theplant. Miffleton, to Haney's recollection, initiated theconversation regarding the Union, and Haney askedwhat was going to happen to Wilson. Miffleton replied,"Roger, let's face it, he's gone." During the same discus-sion Miffieton referred to the Respondent's SparrowPoint, Maryland, plant where employees had struck for 9months, and the Camden, New Jersey, plant where therehad been a 6-month strike. Miffieton said a strike atReidsville would not be a 1-week strike or a 6-monthstrike but, rather, it would last for 9 months to a yearand "you can't afford to walk a picket line." There wasalso discussion by Mimeton about the Respondent's NewOrleans facility which was somewhat larger than theSparrow Point facility. Miffleton advised Haney thatNew Orleans was being phased out from 60 employeesdown to 28 employees. They discussed the economics ofplant operation and Miffleton told Haney, still accordingto Haney, that the Respondent was trying to sell the po-lyvinylchloride (PVC) part of its business because ofmarginal profits. Miffleton added that the Respondenthad to look at all of its plants and that, if they weregoing to start cutting, naturally they would cut the unionplants first.In response to Haney's testimony in the foregoing re-spects, Mifeton denied that he was even at the Re-spondent's plant between July 9 and 22. He did admit,however, that he was there on July 22, 23, and 24. More-over, he admitted to having a conversation with Haneyin which he discussed other of the Respondent's plantsincluding the Camden, New Jersey, plant and the NewOrleans facility, where, in the spring of 1980, there was awork stoppage.7He denied, however, any questions byHaney about Sparrow Point. He also admitted discussingwith Haney the Respondent's "divestiture" of its PVCbusiness. He did not specifically otherwise deny the com-ments and statements attributed to him by Haney in theconversation. Accordingly, and although I believe thedate of the conversation was on or within a day or twoto coerce or restrain employees in the exercise of Section 7 rights." TruckStations Inc., d/b/a Woody's Truck Slops, 258 NLRB 705 (1981).7 According to Terminal Manager Roy Lake, the strike at New Or-leans involved driver employees of a leasing firm used to haul the Re-spondent's products. The length of the strike was not established in therecord but Lake claimed that it was concluded by the Respondent doingaway with the leasing firm and hiring the drivers after which it recog-nized the union representing the drivers and signed a collective-bargain-ing agreement. If this were true it would hardly provide a basis forthreatening employees herein unless the Respondent was emphasizing theeffect of the work stoppage on its facility and the impact on the leasingfirm which may well have been abolished. Regardless of the actual factssurrounding the New Orleans situation, the testimony of Haney andothers, above and infra, regarding references to New Orleans by the Re-spondent's representatives clearly reveals the Respondent was not usingNew Orleans to promote the Union's effort.344 AIR PRODUCTS AND CHEMICALS. INC.after July 22 in keeping with Miffieton's more likely reli-able business calendar, I credit Haney regarding Mime-ton's comments and conclude that by such comments theRespondent, as alleged in the complaint, threatened em-ployees with plant closure because of their union activi-ties, threatened the discharge of Wilson for union activi-ties, and threatened that a lengthy strike would occur ifemployees selected the Union, all in violation of Section8(a)(1) of the Act. Such violations, occurring after thefiling of the petition, a fortiori, constitute objectionableconduct. Dal-Tex Optical Company, Inc., 137 NLRB 1782(1962).It was Haney's testimony that also in mid-July he hada conversation with Roy Lake, the Respondent's termi-nal manager who had come into the control room whereHaney was working. Haney testified he asked Lake howthe union thing was going and Lake's response was aquestion, "You're not involved in that are you, Roger?"Haney replied that he was not.8Lake then stated, "Nogoddamn union's going to come in here and intimidateme or the company, I've worked union's and strikesbefore, truck drivers are a dime a dozen, a bunch of no-bodies and they can do what I say or they can hit thegate." Lake added "We'll shut this plant down and we'llget the liquid from other plants, we don't need it."While Lake in his testimony for the Respondent ad-mitted that he had talked to at least half of the Reidsvilleemployees about the Union, he denied that he had talkedto Haney about the Union and specifically denied askinghim if he was involved in the Union. I found Lake's de-nials unimpressive. I am not convinced that Haney fabri-cated an entire conversation. Moreover, the occurrenceof the conversation and the content of the conversationhave a certain ring of truth, and certainly are not whollyunreasonable. When the Union sought recognition andwhen it filed its representation case petition it sought torepresent only truckdrivers, thereby excluding Haneyand the remaining nondriver employees. It would not beunreasonable for Lake to inquire of an employee outsidethe unit in which employees were known to be organiz-ing "you're not involved ... are you?" Nor is it incredi-ble that Lake would tell an employee not within the unitsought by the Union at the time what he thought aboutthe organizational efforts of the truckdrivers. I thereforecredit Haney regarding Lake's inquiry and find that theRespondent through Lake unlawfully interrogated anemployee regarding his union involvement in violation ofSection 8(a)(l) as alleged in the complaint. The com-plaint alleges no further violation of the Act based uponLake's comments to Haney nor does the General Coun-sel's brief argue any further specific violation. It is clear,however, that Lake's additional remarks to Haney werean integral part of their conversation. I deem the matterfully litigated with the Respondent having had the op-portunity to rebut the General Counsel's evidence so thatthe legality of Lake's additional remarks may be decided.See Woody's Truck Stops, supra. I find, therefore, that bythe additional remarks Lake impliedly threatened thatthe plant would be closed in the event of employee orga-nization and a subsequent strike. By this statement theHaney did not sign a union authorization card until July 19.Respondent, I find, further violated Section 8(aX1) of theAct.Haney recalled a conversation that he had had withPlant Manager Blair which he placed in the last ofAugust or the first of September. While he could notrecall who initiated the conversation, he recalled thatBlair told him that he had better receive six no votes inthe election. Haney replied that he did not believe hewould receive six no votes and expressed the belief thathe would only get five.9Blair added that it could getawful hot around there, that the good guys wear thewhite hats and the "SOB's are outside the fence." Haneyasked if he was calling Haney an SOB if he voted for theTeamsters and Blair replied that he could be a nice guyor he could be an all-American SOB. Nevertheless,Haney replied that he did not believe that Blair wouldget six no-votes. Haney initially testified that Blair re-sponded "then get me a list." On cross-examination,however, Haney indicated Blair did not ask for the list.Nevertheless, Haney made up a list of voters which hegave to Blair showing that the Company would receive13 votes and the Union 11 votes. The list was based onHaney's opinion after listening to conversations of var-ious employees.Blair, in his testimony, denied that he was at the plantduring the last week of August through September I. Headmitted, however, that following his return to the planton July 19 after a trip to Brazil, he did have a conversa-tion with Haney which was initiated by Haney. Blairmade no attempt to describe the content of the conversa-tion but verified that Haney, without solicitation fromBlair, gave Blair a list of employees and their probablevoting inclinations with respect to the union election.Blair did not specifically deny the remarks attributed tohim by Haney.Haney, from all the evidence in the record, was quiteclearly eager to please the Respondent and provideunion activity information. Because of this, and becauseof his equivocation about whether Blair specificallyasked him for the employee list, I do not believe Haney'sclaim that Blair specifically asked Haney for the list. I donot, therefore, find merit to the complaint allegation thatthe Respondent required an employee to provide it witha list showing voting preferences with respect to theUnion. On the other hand, in the absence of specific de-nials by Blair regarding the other comments attributed tohim by Haney in the conversation I credit Haney thatthe remarks were made. I thus conclude that the com-plaint allegation that Blair threatened employees with un-specified reprisals because of their union activities wasestablished and that the Respondent thereby violatedSection 8(a)(l). While the record is unclear about theexact date of Blair's remarks to Haney, it is clear it oc-curred between July 19 and the election. Accordingly, ithappened during the critical period between the filing ofthe petition and the election and thus constitutes conductaffecting the results of the election.The complaint, as amended, alleged that Blair in earlySeptember also threatened employees that strikes wouldI There were only six employees who worked under Blair in Haney'swork area including Haney.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccur if the employees selected the Union as their collec-tive-bargaining representative. This allegation was basedon Haney's testimony that, in late August or early Sep-tember, he was discussing a union pamphlet which hadbeen passed out which had described how union dueswould be determined based upon an example of a negoti-ated $9-per-hour wage rate. Blair who was standingnearby said they would have to strike to get the $9 perhour.'0Blair failed to specifically deny Haney's testimo-ny in :his regard and I therefore credit Haney on thepoint. Accordingly, I find Blair's comment obviously co-ercive and violative of Section 8(a)(1) as alleged.Haney testified that he had several conversations withmanagement representatives regarding attending unionmeetings. The first such conversation he recalled was ap-proximately 3 or 4 days before the September 16 electionwhen Haney had a conversation with Blair in the pres-ence of Mifeton in Blair's office. Although he could notrecall who initiated the conversation, Haney recalledthat Miffleton remarked that someone should go to theunion meeting. Haney responded that he was not goingand jokingly added that they would kill him if he went.Haney suggested that Ken Aldridge, an employee in thesame position as Haney, go to the meeting and Blairlaughingly replied that Aldridge could blow the wholething.Later the same day, Haney engaged in a discussionwith Mimeton, Lake, Wesley Phipps, the Respondent'sterminal coordinator and an admitted supervisor, andemployee Leonard Williamson in the terminal garagenear the mechanic's desk. Apparently, there had beendiscussion between Mimeton and other employees priorto the time that Haney entered the conversation. In anyevent, Miffleton asked Haney if Union RepresentativeBrown had strategy sessions and Haney replied that hedid not but that he usually told the employees what wasgoing on. In further discussion, it was observed that thedrivers were complaining about their benefits being lessthan some of the plant operators and Mimeton repliedthat the drivers would never get what the plant opera-tors got because they were salaried employees, union orno union. Mimeton again mentioned the New Orleans fa-cility phasing down from 63 to about 28 employees andadded that that meant that if they signed a contract atReidsville they were going to phase Reidsville out. Atthat point Phipps came up to Haney and told Haneythey ought to get someone to go to the union meetingthat night and find out what was going on. To the bestof Haney's recollection, Miffleton stated that Joel Pratt,a truckdriver, might be the man to go but Haney repliedthat "they" had Pratt pegged and he should not be sent.Phipps suggested a truckdriver named Hopkins would bea "pretty good ol' boy" to send. Haney could not recallanything further in the conversation other than the invi-'O Haney's recollection with respect to the timing of this event wasvague. However, Union Representative Brown testified for the GeneralCounsel that the pamphlet which referred to the S9-per-hour negotiatedwage rate was passed out on July 31. It is more likely that the allegedconversation would have taken place around the time that the leaflet wasdistributed. Accordingly, I conclude that Haney is in error and that theconversation took place in early August rather than late August or earlySeptember, particularly since Blair testified without contradiction he wasout of town in late August through September 1.tation by Lake to have a beer with him at the HolidayInn that evening, an invitation which Haney declined.The General Counsel relies on the foregoing testimonyof Haney to establish the complaint allegations that Mif-fleton threatened plant closure for union activities andthat Miffieton and Phipps solicited employees to engagein surveillance of union activities and to report such ac-tivities of employees to the Respondent. The Respondentrelies on the testimony of Miffleton, Blair, and Phipps torebut the allegations. Thus, MiMeton denied he had anydiscussions with Haney about union meetings and specifi-cally denied asking Haney to attend a union meeting orto solicit someone else to attend. He did not, however,specifically deny the reference to the New Orleansphasedown remark attributed to him by Haney in thegarage discussion.Blair, on the other hand, admitted that Haney had dis-cussed with him attendance at a union meeting. Howev-er, in his version Blair has it that Haney told him thatthere was going to be a union meeting, that Haney hadnot been informed about it because the fellow workersdid not trust him, and did not want him, and that maybethe Respondent should send somebody else to the meet-ing. Blair confirmed that Haney suggested Aldridge butBlair responded that he would not ask anyone to go to aunion meeting. Further, according to Blair, nobody elsewas present when these remarks were made. Blair didnot specify where the conversation took place.Wesley Phipps, called by the Respondent, deniedasking Haney to attend a union meeting or remarking toHaney that the Respondent needed someone to attend aunion meeting.In this instance, I credit Blair, Miffleton, and Phippsover Haney regarding any request of him to attend aunion meeting. Haney was vague in his testimony abouthow the discussion of the union meeting arose. GivenHaney's demonstrated eagerness to ingratiate himself tothe Respondent,'I it is most likely that he broached thesubject of the union meeting and offered the unsolicitedsuggestion that Aldridge be sent to the meeting sinceHaney was not trusted by other employees. I do notdeem Blair's testimony that Haney said the Respondentshould send somebody else to the meeting as establishing,as argued by the General Counsel, that Haney was ini-tially asked to go to the meeting. Indeed, Haney, oncross-examination, admitted that he was not asked to go.Moreover, Haney's remark, as related by Blair, is not in-consistent with any suggestion by Haney that someoneshould go and that it should be someone other than him-self, and then suggesting Aldridge.With respect to the conversation in the maintenancegarage, I have carefully considered the testimony ofPhipps and his denial of the remark attributed to him byHaney. While a union meeting may have been againmentioned in the conversation, I am not persuaded thatHaney did not raise it himself. Moreover, I am persuadedI In addition to initially informing Blair about the union campaignand subsequently supplying him with a list of employees and their expect-ed voting inclinations, Haney, in January 1981, without, I conclude, so-licitation from Blair, provided Blair with a copy of the statement Haneyhad given the Board in connection with the instant case.346 AIR PRODUCTS AND CHEMICALS, INC.by Phipps' denials which I found to be sincere and con-vincing that he did not state that someone should be sentto the union meeting.Considering the foregoing, I find that neither Mimetonnor Phipps solicited employees to attend union meetingsto engage in surveillance. Thus, I find no violation of theAct in this regard. There remains, however, the com-ment attributed to Mimeton regarding phasing outReidsville if a contract were signed. Since that commentwas not specifically denied by Miffleton and because it issimilar to one I have found he earlier made, I creditHaney and conclude that the Respondent thereby violat-ed Section 8(a)(l) as alleged.The complaint alleges that the Respondent promisedits employees increased wages in an attempt to discour-age union support. In support of this contention Haneytestified on direct examination that he asked Blair in Sep-tember what kind of raise he thought that the employeeswould get that year. Blair replied, "Well, you guys votethis thing down and I will recommend all I can get foryou, if you vote the union in, you'll have to negotiateand strike for what you get." Haney could be no morespecific with respect to the date of Blair's remarks thanto put it between September I and 16.Blair only generally denied any discussions regardingpay rates with employees prior to the election. The Re-spondent urges that Haney on cross-examination retract-ed his testimony regarding Blair's statement. However,the record reveals only the following ambiguous ques-tions and responses:Q. [By Mr. Kraft] Why did you approach thenMr. Blair in September asking him about pay in-creases if it was, if your review date [for a raise]was four months off?A. [Haney] The year before I believe we re-ceived a raise in October, the yearly increase andthen the one at the end of the year; but I was inter-ested in knowing how much increase we're getting.Q. Did you tie any of these statements intowhether or not the Union would or would not bebrought into the terminal or into the plant?A. No, sir, I don't recall any such.I do not view Haney's testimony in the foregoing par-ticulars to be either a contradiction or a retraction of theremarks he attributed to Blair regarding the raise. Ac-cordingly, and in the absence of a specific denial of theremark by Blair, I credit Haney and find that Blair un-lawfully promised to recommend a wage increase foremployees if they rejected the Union. 12" The Respondent appears to argue in its brief that no violation canbe premised upon Haney's testimony regarding the wage increase becausethe Regional Director, in his Report on Objections (G.C. Exh. 1(r)) ap-proved by the Board, had stated that the Union had failed to present evi-dence to substantiate an objection allegation that the Respondent had"Promised employees benefits in an attempt to discourage their supportfor the Union." It is sufficient to observe that the complaint hereinframes the issues with respect to the unfair labor practices and the failureof the Union to present evidence on the "promises of benefits" objectionin the representation case does not bar litigation of the issue of a prom-ised wage increase in the unfair labor practice proceeding.Haney testified that he attended a Christmas partygiven for the Respondent's employees between Decem-ber 15 and 19 at a local Holiday Inn. At this party theRespondent, through Industrial Relations Manager Kraft,announced benefit changes. He went on to announce anincrease of wage rates for the drivers and in response toa question to him about the wage rate of plant operatorsstated that they would be reviewed in January. It is notentirely clear from Haney's testimony but apparentlywithin a day or two following Kraft's remarks Haneyhad a conversation with Miffleton in Bruno's office. Inthe discussion Haney asked Miffleton what was going tohappen "down the road" and Mimeton replied, "We cannegotiate up to a year without signing a contract," and"you might tell Brown [the Union organizer] ...thaton down the line, we can appeal the thing for three orfour years if we want to." The General Counsel con-tends as alleged in the complaint that Miffleton's remarkconstituted a threat that the employees' selection of theUnion would be futile.Miffleton admitted that, after an announcement of awage increase for the drivers in December, Haney hadasked about a raise for the plant employees. Miffletontestified he responded that they were scheduled for areview in January. He failed to specifically deny theother remarks attributed to him by Haney in the sameconversation. I therefore credit Haney's version of thematter and find the violation alleged in the complaint tobe established. 13Finally, Haney testified that between the first andmiddle of November he heard from a fellow employeethat employee Robert Wilson was breaking the law byrevealing the names of "federal witnesses."" The em-ployee repeated the names revealed by Wilson andHaney admittedly thereafter went directly to Blair andreported what he had heard and repeated the names ofthe "federal witnesses." Blair then responded, still ac-cording to Haney, "Aren't you one of them?" Haney tes-tified that Blair's response upset him and he told Blair to"Watch that #3, I1 don't want to hear that no more."Blair did not deny Haney's testimony as related above,so there is no contradiction of the testimony which sup-ports the complaint allegation that Blair in November in-terrogated its employees concerning their participation inthe investigation of charges filed with the Board. Underordinary circumstances, Blair's question of Haney wouldbe found violative of the Act as a coercive interferencewith a Board investigation or proceeding. Like any formof coercive interrogation, the question puts the employ-ee, if he is a union supporter, iin a position of having toprovide a false answer or otherwise identify himself as asupporter and thus become subject to answer employer'spossible retaliation. Indeed, in the instant case Haney tes-tified that subjectively Blair's question "upset" him.Under the circumstances here, however, I do not findBlair's question violative of the Act. In reaching this's Since Miffieton's December remarks to Haney took place subse-quent to the election, it may not be considered as conduct affecting theelection." Apparently this was a reference to witnesses supplying affidavits tothe Board regarding the Respondent's unfair labor practices.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusion I rely upon the fact that Haney voluntarilyreported to Blair the identity of the "federal witnesses."He broached the subject, and indicated his willingness toprovide information on this subject. Moreover, Haney'swillingness to voluntarily identify his fellow employeesas Board witnesses serves to undercut any reservation onrevealing his own involvement so that Blair's questioncould not be expected to be coercive. And if Haney wasin fact "upset," by Blair's question, I conclude, he wasupset not as a result of fear of premature disclosure ofbeing a Board witness but rather by fear of exposure ofhis own duplicitous conduct.2. Testimony of Robert WilsonEmployee Robert Wilson was the prime mover for theunion campaign during 1980. His initiation of the unioncampaign was prompted by two suspensions that he hadreceived at the hands of the Respondent, the last onebeing from July 4 to about July 8. Wilson testified tohaving had three conversations with the Respondent'sofficials about the Union. The first he testified wasaround early August or late September.'5On this occa-sion he was in the shop area where he talked to Miffle-ton and Terminal Manager Lake and the subject of theUnion was raised. Miffleton asked Wilson if he thoughtemployees and truckdrivers Glenn Dyson and JackDixon would stick with Wilson through "this thing."Wilson said he did not know how they were going tostick.Other than a general denial of asking employees ques-tions, Miffleton did not deny the question attributed tohim by Wilson. Likewise, while Lake denied that he hadmade any specific comments to Wilson regarding Dixonand Dyson he did not specifically deny his being presentwhen Miffleton made any statements to Wilson about thetwo. Under these circumstances, and because Wilson im-pressed me as credible, I find that Miffleton did askWilson, in the context of a discussion regarding theUnion, if he thought Dyson and Dixon would "stick"with Wilson. Such question, I find, constitutes interroga-tion regarding the union activities of other employeesand violates Section 8(a)(1) of the Act as alleged. I fur-ther find that it constitutes objectionable conduct affect-ing the election.Wilson related he had a second conversation with Mif-fleton which occurred in the drivers' room after Wilsonhad come off a trip. Wilson testified that Mimeton hadcome into the room and stated that the employees didnot need a union and that the rest of the people therehad told him that they did not need a union. Wilson re-plied that if that was the case why had they signedcards. Miffleton responded by repeating the phrase thatthe employees did not need a union and that they werenot going to have a union. Miffleton added, however,is The vagueness of Wilson's testimony as to the date makes it neces-sary to refer to Mimeton's admissions as to the dates of his presence atthe facility in order to more closely set the time of the conversations.Thus, I conclude that the conversation more likely took place in late Julywhen Mimeton was admittedly at the facility. Moreover, the conversa-tion had to have taken place prior to Wilson's second conversation relat-ed, infra, with Mimeton which he placed in mid-August which roughlycoincides with a visit of Mimeton to the facility around August 19 or 20.that if one came in the Respondent would be legally re-sponsible to sit down and negotiate but it would be"long and hard coming." Moreover, Miffleton added thatWilson could look at New Orleans where the Respond-ent had a large terminal and that, as large as that termi-nal was, the Respondent had kept those people out 4 or5 weeks on a strike. This conversation, according toWilson, took place around the middle of August.According to Wilson, he had a third conversation withMiffleton prior to the election. It took place in the officewhere Miffleton, Wilson claimed, had asked to seeWilson. There, with no one present, Mimeton toldWilson that if he wanted to back out of the Union theRespondent would be willing to put a Pinkerton guardwith him to ride to and from work and if necessary tostay at his house to protect him in order to avoid anyunion strong-arm tactics. Further, Miffleton stated that ifWilson needed any kind of legal fees or attorneys, theRespondent would furnish them. Wilson, referring toLake with whom he apparently had difficulties, asked ifthe situation around the plant would be the same if he"backed out" of the Union. Miffleton responded thatLake would still be there but he did not think therewould be any repercussions toward Wilson if Wilsonwanted to back out. Wilson rejected Miffleton's offerstating that he had gone this far and he was going to seeit through.Miffleton conceded having only one conversation withWilson, that being on September 12. That conversationwas at Wilson's request,'6according to Miffleton, and init he claimed Wilson stated he had not intended for "thisthing" to get "this far" and expressed concern aboutwhat could happen to himself and his family. It was atthis point that Miffieton offered to give Wilson secu-rity.17I credit Wilson's testimony with respect to the remarksof Miffmeton in the drivers' room. The remarks of Miffle-ton regarding the New Orleans terminal and lengthy ne-gotiations are similar to those attributed to Miffmeton byHaney. Thus, I conclude that by making such remarksMiffleton threatened the futility of organization and im-plied that strikes would be inevitable in violation of Sec-tion 8(a)(1) of the Act. However, with respect to the re-marks attributed to Miffleton in the second conversation,I do not find the offer of security to Wilson should hewithdraw from the Union to be unlawful under the cir-cumstances here, even if Mifeton's offer was unsolicit-ed. In view of the mysterious assault on Haney after theprior campaign, I conclude that Miffleton's offer was in-nocuous and not coercive.In additional testimony, Wilson related that, on theday following the election, Wilson talked to the Re-spondent's regional distribution manager, RichardGolden, in front of the plant. Golden asked him "what inhell" did he think he was trying to prove. Wilson replied'" Lake testified that he was present when Wilson asked Mimeton totalk to him on September 12.17 Mimeton related that his offer was premised on prior informationfrom Haney regarding his having been assaulted in one of the earlierunion campaigns. Haney reluctantly testified herein that he had beenmysteriously assaulted by unidentified persons after one of the prior cam-paigns.348 AIR PRODUCTS AND CHEMICALS, INC.that he thought it was pretty evident that he was tryingto get the Union in. Golden then stated that Wilson hadbetter walk "a damn chalk line." Wilson replied that hehad been walking a chalk line for several months.Golden also took the occasion to state that he did notlike a reference in a Union handbill to the effect thatGolden was a son of a bitch. Wilson remarked that thehandbill had been simply quoting Golden himself butGolden replied that nevertheless it had been out of con-text.' 1Golden admitted that he had a talk with Wilson theday following the election but claimed it was at Wilson'srequest. Moreover, his version has it that Wilson had re-marked, "I guess you are going to get me," to whichGolden replied that he was not out to get him, andadded, "You know, if you just follow the line like every-body else around here, the rules and regulations, you'llhave no problems."Regardless of who initiated the conversation, I creditWilson's version. That version appears more nearly com-plete since Golden did not deny some of the commentsattributed to him, including the question about whatWilson thought he was trying to prove. Based upon thecomplaint allegations it appears that the General Counselcontends that Golden's remarks to Wilson constituted in-terrogation of employees concerning their union activi-ties and a threat of more onerous working conditions. Iconclude that the facts as found substantiate the com-plaint allegations. Although Wilson's union support waswell known to the Respondent, Golden's inquiry into thebasis for Wilson's union efforts tend to be coercive andto interfere with employee Section 7 rights. See PPG In-dustries, Inc., 251 NLRB 1146 (1980), where the Boardheld similar interrogation of known union adherents co-ercive. Golden's threat to Wilson to walk a "chalk line"clearly implies that Wilson would be subject to morestrict observance of the Respondent's rules and regula-tions and, to this extent, constitutes a threat of moreonerous working conditions.'93. Testimony of Horace ShawHorace Shaw, a former employee of the Respondent,called by the General Counsel, testified that he talked toMiffmeton and Blair about the union campaign approxi-mately 2 or 3 weeks before the election in AssistantPlant Manager Bruno's office where he had been calledby Miffleton. According to Shaw, Miffleton asked himwhat he thought about the Union. When Shaw, a plantoperator at that time,20replied that he just wanted tothink it over and do whatever he thought was best. Mif-fleton said he hoped that Shaw did what was best andhelped "us" out.8s The Union had distributed a letter dated September 11, 1980. inwhich it discussed the election and quoted Golden as calling himself "onetough SOB." Resp. Exh. 4. I conclude that this was the leaflet to whichGolden was referring.19 Since Golden's remarks to Wilson occurred outside the criticalperiod they could not be considered as conduct affecting the election.'o Shaw was terminated on October 20, 1980. Case I I-CA-9615 wasfiled contending, inter alia, that the discharge was unlawful but the Re-gional Office of the Board apparently found no merit to the contentionand the complaint herein contained no allegations with respect to Shaw'sdischarge.Later the same day, Shaw talked to Plant ManagerBlair in Blair's office after Blair had called him in. Blairasked him how he felt about the Union and Shaw toldBlair he had a marriage separation going on during thatparticular period and he did not want to give anybodyany opinions, that he had a lot of pressure on him and hedid not want to talk about anything. This apparentlyconcluded the conversation. The following day, howev-er, Shaw again talked to Blair in Blair's office with Mif-fleton present. Both Mimeton and Blair sought Shaw'ssupport for the Respondent. According to Shaw, Mime-ton stated that if the Union came in they could phase theReidsville plant out, that they did not have to operate.Moreover, Miffieton went on to say that plants withoutunions were better off than plants with unions.Mimeton denied asking about Shaw's union "affili-ation," or even discussing the Union with Shaw. Withrespect to any comments about plant continuation, Mif-fleton related that in discussing a warning letter toShaw2' concerning his inadequate job performancearound the end of June he had told Shaw that the futurefor the Respondent was "bright," that the facility wasgoing to continue, and that things were looking goodfrom an operational standpoint.Blair did not specifically deny Shaw's testimony. Hereported only one conversation with Shaw and that waswith respect to the warning letter issued to Shaw in lateJune.I have carefully considered the contents of Shaw's tes-timony and his demeanor while testifying. I am persuad-ed that he is in error regarding the approximate datewhen he says he talked to Miffleton and Blair. In viewof Miffieton's presence at the plant on August 19 and 20,and not again until September 12, it is more likely thatthe talks took place on August 19 or 20 rather than 2 to3 weeks prior to the election. Moreover, I find the accu-racy of Shaw's testimony further subject to question inview of his failure to recollect receipt of the Respond-ent's letter concerning his job performance. In thisregard I am persuaded that Blair and Miffieton did dis-cuss that letter with him. Lastly, I have considered possi-ble bias on Shaw's part against the Respondent as aresult of his discharge. Nevertheless, there was a basicand underlying sincerity in his manner of testifying that Ifound persuasive. In addition, the questions and com-ments he attributed to Blair and Mifeton are consistentwith the remarks attributed to them by other creditedwitnesses herein. Accordingly, I credit Shaw and findthat Miffmeton and Blair violated Section 8(aXl) of theAct through interrogation of Shaw concerning his unionsentiments and through Miffleton's threat of plant clo-sure. Such conduct, a fortiori, constituted conduct affect-ing the results of the election.4. Testimony of Milton AlexanderTruckdriver Milton Alexander related in his testimonythat he had had several conversations with supervisors ofthe Respondent about the Union. One was TerminalManager Roy Lake and the conversation took place in21 Resp. Exh. 5. Shaw could not recall receiving the letter.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe first part of July. Alexander testified that he had justcome off a trip and Lake had asked to see him in Lake'soffice. In the office Lake said that he had heard that Al-exander was for the Union. Alexander responded that hedid not know what Lake had heard but that was not thecase. No further details of that particular conversationwere provided by Alexander. Lake did not deny Alexan-der's testimony which I find credible. However, ratherthan a statement creating the impression of surveillanceof union activity as the complaint alleges, I concludeLake's remark was more a form of unlawful interroga-tion since it put Alexander in the position of having toadmit or deny any union involvement. I find Lake's re-marks violative of Section 8(a)(1) of the Act.22In further testimony, Alexander stated he had a con-versation with Stan Miffieton in early September in thedrivers' room where Mimeton told Alexander that theRespondent was very strong and that it would fight theUnion for 5 years if that was what it took. Miffletonadded that the Respondent kept people around in casethere was a strike or something and they could bringthem in to run the plant. Miffleton also stated that hehad heard that there were three drivers that were "kindof leaning" toward the Union and knew Alexander wasgood friends with them and asked him to talk to themand try to get them "against" the Union.Alexander testified to another conversation with Mif-fleton about the Union the day prior to the election inRoy Lake's office. Only Mimeton and Alexander werepresent when Miffleton told him that the same thing thathappened at the Respondent's New Orleans terminalwould probably happen at Reidsville, explaining that em-ployees would go out on strike, that the Respondentwould not let the Reidsville plant grow, and that the Re-spondent would phase out the jobs of those who went onstrike. In addition, Miffleton stated "something about"they would not have to sit down and negotiate a con-tract, something about North Carolina having a right towithdraw, that if they did, if the law did not make themsit down they would drag it on as long as 5 years if theyhad to.Mimeton, while admitting he may have had conversa-tions with Alexander prior to the election, could recallno conversations with him involving the organizingprocess and eventual establishment of a labor agreement.Although Alexander in his testimony exhibited someconfusion as to Miffleton's exact wording, I am con-vinced his testimony was truthful, and, in view of Miffle-ton's failure to specifically deny the remarks attributed tohim by Alexander and also since such remarks are inkeeping with those attributed to Miffieton by other cred-ited witnesses, supra, I find Alexander's testimony suffi-ciently reliable23to establish the complaint allegations'a Alexander's testimony with respect to the date of Lake's remark istoo vague to establish that it occurred within the critical period betweenthe filing of the petition and the election. I therefore find it does not pro-vide a basis for setting aside the election."I I conclude, however, that Alexander's conversation with Mimetontook place during Mimeton's September presence at the Respondent's fa-cility beginning September II rather than in early September as Alexan-der claimed.that Miffleton unlawfully solicited Alexander to dissuadeother employees from supporting the Union and threat-ened its employees that their selection of a bargainingrepresentative would be futile, all in violation of Section8(a)(l) of the Act. Such conduct on the part of the Re-spondent likewise constitutes objectionable conduct af-fecting the election.Alexander also attributed alleged coercive commentsto John Gunter, the Respondent's dispatcher and an ad-mitted supervisor. Gunter's comments took place on thesame day of, but shortly after, the election. Alexanderinitiated the conversation by asking Gunter who hadwon. Gunter answered that the Company had. Alexan-der then asked if they were "going to cause any static atthe ones who voted." Gunter replied negatively butadded that the Respondent had a pretty good idea whodid vote and that Bob Wilson would be "gone the firsttime he messed up."Gunter testified for the Respondent admitting the con-versation with Alexander. In his version, however, he re-lated that, in response to a question by Alexander as towhether anybody would be "hired or fired" as a result ofthe outcome of the election, Gunter had responded,"Not that I know of." To a specific question of Alexan-der as to whether Wilson would be fired Gunter testifiedhe answered that he had no power over that as it wasthe Company's decision, but as far as he knew nobodywas going to be fired.I credit Alexander's version. In context, Gunter's com-ments created an impression of surveillance of employ-ees' union support, and he also threatened discharge ofan employee for union activity in violation of Section8(a)(l).245. Testimony of Jack DixonJack Dixon, another of the Respondent's drivers, testi-fied that he talked to Miffmeton about the Union on twooccasions. The first time was around the first of Septem-ber in the drivers' room. Roy Lake came in and out ofthe room during Miffleton's remarks, but Dixon did notindicate that Lake heard any of the conversation. Ac-cording to Dixon, he was asked by Mimeton what hethought about the Union. Miffleton went on to tellDixon his opinion of the Union and stated that the Unionwas no good, that the employees did not need it, andthat he did not see any way that the employees couldbenefit from it. Mimeton added that the Union was partof the Mafia and that if the employees went with theUnion, they would be phased out like employees in NewOrleans, and that, if the Respondent had to, the gatewould be locked and there would be no jobs at all. Mif-fleton, Dixon testified, also asked him to talk to the otherdrivers and tell them that they did not need a union butDixon refused to do so. Finally, Mimeton told Dixonthat Miffleton would be the one to do the bargaining on"4 Even if Gunter's version were credited he clearly did not negate thepossibility of the Respondent's retaliation against union supporters. Sucha failure in itself, I find, and as the General Counsel argues, conveyed toAlexander that the Respondent was not above considering firing Wilsonand other union supporters for their union activity.350 AIR PRODUCTS AND CHEMICALS, INC.any contract, but that he was not going to sign "no con-tract," because they did not need a union.About a week prior to the election, still according toDixon, he met Mimeton in the garage area and Mimetontold him he wanted to talk to Dixon one more timeabout the Union. Dixon replied that he had already toldMimeton how he felt about the Union and Miffleton re-plied, "Don't tell no damn lie, you're talking to Mime-ton, you're not talking to another driver." Mimeton thencommented, "We've been told on two or three occasionsthat you're working with Bob Wilson on the Union." Al-though Dixon had signed a union authorization card hedenied to Mimeton that he was working with Wilsonand ended the conversation by walking off.After reflecting on Mimeton's suggestion that he wasa liar, and after returning to the plant from a trip on thesame day, Dixon became angered and went into Lake'soffice. There he complained bitterly to Lake about Mif-fleton's reference to him as a liar. Lake responded bysaying, "Jack, we've been told by two or three that youare working with Bob on the Union." Dixon gave thefollowing testimony regarding the remainder of the con-versation:I said, Mr. Lake, did I not tell you when I came towork that if I wasn't satisfactory to talk to me, andif I had any gripe that I would talk directly to youinstead of through someone else? He said yes. Isaid, you or Mr. Miffmeton either one have neverasked me if I was for or against the Union, you'vejust told me what you heard, hearsay. He said,that's right. He still didn't ask, he said, we're notgoing to have it, he said, we can replace the driverswe've got, we're not going to have a Union. Hesaid, New Orleans went Union and it'll be likethem, he said, we'll just have to phase the plant outbecause we're not going to have a Union.Mimeton did not specifically deny having a conversa-tion with Dixon in the drivers' room, but he recalledonly one conversation with Dixon, that being on Sep-tember 12. On that occasion, according to Mimeton,Dixon stopped him in the garage and commented that hewas "hanging in there with the Company." Mifeton tes-tified he replied that the election was next week, that itwas all over but the shouting, and that he did not knowwho to believe one way or the other.Lake acknowledged his conversation with Dixon onSeptember 12 and admitted that Dixon had expressedanger as a result of a conversation with Mimeton. Dixon,according to Lake said, "I told y'all I'm a company man,but Stan made me mad today." Moreover, Dixon saidthat if the election was held at that point he would votefour times for the Union. Lake testified he told Dixonthat he was not interested in what anybody said abouthim, that what interested Lake was "what opportunityyou have on the election September 16." Lake then toldDixon to vote his conscience, to use his head and not tolet his heart mislead him. Lake could not recall talking toany employees about "New Orleans" but did not cate-gorically deny that he talked to Dixon about it nor didhe specifically deny the other comments attributed tohim by Dixon.I am persuaded that Dixon is in error with respect tohis testimony that Miffmeton asked him how he felt aboutthe Union. Indeed, Dixon on cross-examination contra-dicted his earlier testimony that Mimeton had specifical-ly asked him about his union inclinations. Accordingly, Ido not credit Dixon's testimony regarding any unlawfulinterrogation by Mimeton. On the other hand, the re-mainder of Dixon's testimony has the ring of truth to it,and I am persuaded that the other comments he attribut-ed to Lake and Miffleton were in fact made. Such com-ments, again, were clearly consistent with coercive com-ments attributed to the Respondent's representatives byother of the General Counsel's witnesses as relatedherein. Accordingly, I find that, through the remarks ofMiffleton and Lake as related by Dixon, the Respondentin violation of Section 8(aX1) of the Act threatened thatselection of a bargaining agent by employees would befutile, solicited employees to dissuade other employeesfrom giving support to the Union, threatened employeeswith plant closure and a loss of jobs if they selected theUnion to represent them, and created the impression ofunlawful surveillance of their union activities. I furtherfind that such violations amounted to conduct affectingthe election.B. The Alleged 8(a)(5) Violation1. The Union's majority statusThe Union primarily through the activity of RobertWilson secured signatures of the following employees ofthe Respondent on union authorization cards on thedates set opposite their respective names:1. Roger Haney2. Milton T.Alexander3. Jack T. Dixon4. Glenn W. Dyson5. James R. Farrish6. John D. Grant7. William H. Hopkins8 Raymond Landis9. Donald P.McKinney10. Thomas V.Powell, Jr.11. Joel A. Pratt12. Horace B. Shaw13. Robert A. WilsonJuly 19July 7July 6July 9July 9July 9July 9July 15July 9July 9July 5July 21July 4The union cards so signed not only designated theUnion as the signer's collective-bargaining representativebut also constituted an application for membership in theUnion and authorized the checkoff of union dues. Notestimony was offered regarding improper solicitation ofthe above cards which would adversely affect their va-lidity in establishing the Union's majority status nor wereany questions raised as to the authenticity of the cardswhich were stipulated into evidence. I find such cards2sR" G.C. Exhs. 6 and 9-20.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be valid designations of the Union which may be con-sidered in determining the Union's status as representa-tive of a majority of the unit employees.The General Counsel offered testimonial evidence thatone additional authorization card was signed by a unitemployee and would rely upon that testimony to estab-lish further support for the Union's majority status. Inthis regard, employee Benjamin Chilton, a plant opera-tor, testified that he signed a union authorization cardgiven him by Robert Wilson during the Union's cam-paign. Chilton returned the card to Wilson. WhileWilson testified that Chilton did sign a card he did notknow what happened to the card subsequent to Chilton'sreturning it to him. Chilton did not testify about when hesigned the card and Wilson could only approximate thetime as being "around" the time of the election. Wilsonfurther testified that sometime after the election the Re-spondent was advised by letter from the Union that Chil-ton was an organizer for the Union.26The General Counsel, citing Hedstrom Company, asubsidiary of Brown Group, Inc., 223 NLRB 1409 (1976),enfd. 629 F.2d 305 (3d Cir. 1980), and Aero Corporation,149 NLRB 1283 (1964), enfd. 363 F.2d 702 (D.C. Cir.1966), cert. denied 385 U.S. 973, contends that the testi-mony of the employee card signer is itself probative ofthe union's majority status in circumstances where theunion card has been misplaced. While the cited principleis clear it has no application in the instant case for thetestimony fails to establish when Chilton signed the card.Wilson's testimony was too vague to establish even an'approximate date. Thus, the record contains no assur-ances the card was executed at any relevant time. AeroCorporation, supra at 1291. Moreover, there was noshowing that Chilton was identified to the Respondent asa union supporter at any specific point in time so as tomake the establishment of the date of the card less criti-cal. See J. P. Stevens and Company Inc., 247 NLRB 420(1980). Accordingly, and while I am persuaded by Chil-ton's credible testimony that he in fact signed a unioncard, I find it inappropriate to rely upon such card to es-tablish the Union's majority status at any particular time.The Respondent concedes that its employee workforce remained stable during the organizational campaignand admitted that these employees appearing on the elec-tion eligibility list (G.C. Exh. 21) were its only unit em-ployees during the period from July 1 through the termi-nation of Horace Shaw in October. The eligibility listcontained the names of 24 unit27employees includingthe 13 card signers listed, supra. I conclude that as ofJuly 21, the majority of the Respondent's employees inthe appropriate unit had signed authorization cards desig-nating the Union as their collective-bargaining repre-sentative.By letter to the Respondent dated July 16, the Unionadvised the Respondent that it represented "a majority of"a The date of the letter was never established on the record.at The unit in which the election was held, and which I conclude is anappropriate one for collective-bargaining purposes, is as follows:All truck drivers, garage mechanics, plant operators and mainte-nance employees employed at the employer's plant in Reidsville.North Carolina, excluding all office clerical employees, professionalemployees, guards and supervisors as defined in the Act.your Truck Drivers at the Reidsville, N.C. facility inwhat we consider to be an appropriate unit."28Theletter concluded with a request for recognition and a re-quest for a meeting "so that we may discuss the matterin detail."Beginning about July 28, Roger Haney and anotheremployee, William Hopkins, prepared a petition ad-dressed to the National Labor Relations Board contain-ing the following language:We, the undersigned hereby request to withdrawany and all applications for membership into Chauf-feurs Teamsters Union Local 391, also we do notwish to be represented by Chauffeurs TeamstersUnion Local 391.The petition which was dated July 28 listed 19 em-ployees, including 8 who had previously signed unionauthorization cards.29It is unclear from the record ex-actly when the individuals signed the petition or whenthe petition was submitted to the Board. Haney's testi-mony was that he prepared the petition at Hopkins'urging and signed the petition at Hopkins' request. Hop-kins thereafter circulated it. While Haney testified he be-lieved he signed it in September, I do not credit that tes-timony since the petition is dated July 28 and sinceHaney's is the first signature on it, it is likely that hesigned it on or about the date it was prepared. As for thereason for signing the petition, Haney testified that hefelt there would be "problems," that he was afraid ofstrikes and a loss of benefits as well as falling from theRespondent's favor and losing "opportunities down theroad."Only two other card signers testified regarding theirsignatures on the withdrawal petition. Thus, BenjaminChilton30related that he signed because he discussed itwith Wilson and Wilson told him to go ahead and sign itso it could "take some of the pressure off" the employ-ees.31Similarly, Jack Dixon testified that he signed thepetition, in order to get some of the "heat off of us."The General Counsel, relying on Quality Markets, Inc.,160 NLRB 44, 45-46 (1966), enfd. 387 F.2d 20 (3d Cir.1967), argued in his brief that the Respondent's unfairlabor practices prior to the withdrawal petition vitiatedthe withdrawals. In Quality Markets, the Board held thatwhile there was no coercive conduct directed at the em-ployee who sought to withdraw his card, a presumption28 G.C. Exh. 3. Consistent with the unit inl which the request for rec-ognition was made, the petition as initially filed in Case 11-RC-4907,sought only to include in the unit "All Truck Drivers."29 Specifically these were Haney, Jack Dixon, Glenn Dyson, JamesFarrish, William Hopkins, Donald McKinney, Thomas Powell, and JoelPratt.so I have considered Chilton's signing of the petition of withdrawal aspossibly indicating that Chilton signed a union card prior to July 28.Many employees, however, who had never signed union authorizationcards signed the withdrawal and revocation petition. Thus, and sinceChilton in his testimony did not clearly claim to have signed a card priorto signing the petition, I remain unpersuaded that the record establishesthe existence of a card signed by Chilton at any relevant time herein.3S Wilson did not sign the petition but testified that he had discussedthe petition with Union Representative Brown who told him to tell themen to go ahead and sign it, that it did not mean anything anyway that itwould keep the "heat" off the employees.352 AIR PRODUCTS AND CHEMICALS, INC.was nevertheless warranted that the withdrawal was theresult of the employer's unlawful conduct in view of thesmall size of the unit (21 employees) and the nature ofthe unlawful conduct directed at other employees whichwas designed specifically to coerce employees into with-drawing from the union. The Respondent, on the otherhand, argued that the petition was an effective revoca-tion of union authorizations citing Struthers-Dunn, Inc. v.N.LR.B., 574 F.2d 796 (3d Cir. 1978), TMT TrailerFerry, Inc., 152 NLRB 1495 (1965), and The Stride RiteCorporation, 228 NLRB 224 (1977). The first two casescited by the Respondent are clearly distinguishable for inthe first the revocations were made prior to the com-mencement of unfair labor practices by the employerwhile in the second case the employer committed nounfair labor practices at all. In the third case, Stride Rite,it is not clear whether the card retrieval by one employ-ee which was found effective was after the commence-ment of the employer's unfair labor practices. OtherBoard cases appear to adhere to the Quality Markets rea-soning. See, e.g., Marcus J. Lawrence Memorial Hospital,249 NLRB 608 (1980); Motz Poultry Company, 244NLRB 573 (1979); World Wide Press Inc., 242 NLRB346 (1979); James Innaco, d/b/a Skyline Transport, 228NLRB 352 (1977); Serv-U-Stores Inc., 225 NLRB 37(1976).In any event, in the instant case it is quite clear thatthe petition prepared by Haney followed the Union's re-quest for bargaining by almost 2 weeks and its attainmentof majority status by I week. Long before the withdraw-al petition was prepared the Respondent had already em-barked upon a course of unfair labor practices. In thisregard the Respondent shortly after receipt of the noticeof Wilson being on the union organizing committee inearly July had interrogated Haney and subsequentlyaround July 22 had threatened Haney that the plantmight be closed if organized, had threatened the dis-charge of Wilson, and had expressed the inevitability ofstrikes if the employees organized. Under these circum-stances, it cannot be said with any degree of certaintythat the choice in preparing or signing the withdrawalpetition was made free of the coercive atmosphere cre-ated by the Respondent's unfair labor practices alreadyfound herein. Indeed, although Haney undoubtedly fol-lowed a course designed to curry favor with the Re-spondent,3shis testimony also reflects that his conductwith regard to the petition was premised on the fear ofstrikes and a loss of benefits and to this extent was di-rectly related to the Respondent's unlawful threats. Hop-kins apparently shared Haney's same concerns becauseWilson credibly testified without objection that Hopkinsexpressed concern that if the employees struck the Re-spondent could keep the employees out "forever," and"we really just couldn't stand it." Accordingly, I findand conclude that the purported withdrawal of unionsupport by those signatory to the petition was caused bythe Respondent's unfair labor practices, and that the peti-tion therefore does not serve to invalidate the unioncards earlier signed by those employees appearing on the"s Haney in preparing the petition was simply following a course ofconduct encouraged and aided by Blair during the earlier union cam-pign.petition. World Wide Press. Inc., supra; Skyline Transport,supra, Quality Markets, supra.2. The appropriateness of a bargaining orderI have previously found herein that the Respondentengaged in certain conduct violative of Section 8(aXl) ofthe Act. Moreover, I conclude that such conduct inter-fered with the September 16 election and warrants thesetting aside of the results of that election. I have alsoconcluded that, as of July 21, the Union represented amajority of employees of the Respondent in the unit inwhich the election was held. In view of these findingsfavorable to the General Counsel's case, and based onthe Union's request for bargaining and the Respondent'srefusal to recognize and bargain with the Union,33theGeneral Counsel contends that the principles of GisselPacking Co., supra, should be applied, and that a findingof an 8(aX5) violation be reached and a bargaining orderentered in the case. Conversely, the Respondent arguesthat a bargaining order is inappropriate here for, even as-suming the commission of some unfair labor practices onits part, it would characterize such practices as a"minor," and not extensive, with "minimal" impact onthe election process.In Gissel, supra, the Supreme Court addressed the ap-propriateness of a bargaining order remedy in three cate-gories of unfair labor practices cases. The first categoryrefers to "exceptional" cases marked by "outrageous"and "pervasive" unfair labor practices which are so per-vasive that their effects preclude the holding of a fairand reliable election. A bargaining order is appropriate insuch cases even absent the establishment of a union cardmajority. See also United Dairy Farmers Cooperative Asso-ciation, 257 NLRB 772 (1981). The second category in-volves cases where the unfair labor practices are less per-vasive but still so serious or egregious that the possibilityof erasing the effects of such practices by the use of tra-ditional remedies is so slight as to render uncertain thepossibility of a fair rerun election in which case relianceupon union authorization cards would be a more reliablebasis for determining union majority status. In such casesa bargaining order would be appropriate if majoritystatus of the union is established. A bargaining orderwould be inappropriate in the third category of caseswhere the unfair labor practices are "minor" or "less ex-tensive" and have "minimal" impact upon the election.Determination of which category an employer's unfairlabor practices fall under is often, as here, a difficult task.The difficulty is underscored by a number of cases inwhich the Board has disagreed with its administrativelaw judges and the courts have disagreed with theBoard. In the instant case the difficulty is reduced by theimmediate elimination of consideration of the first Gisselcategory referred to above since I have found that theUnion enjoyed majority status based upon cards.In determining whether the Respondent's conduct was"serious" or "egregious" so as to fall within the Gisselsecond category a number of elements must be consid-II The Respondent in its answer to the consolidated complaint ad-mitted that it had "maintained its legal right to refuse to bargain with theUnion ....353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDered. The discharge of union adherents in violation ofSection 8(a)(3) and (1) of the Act is one such element.As the Board said in Apple Tree Chevrolet, Inc., supra, thedischarge of an employee because of union activity isone of the most flagrant means by which an employercan hope to dissuade employees from selecting a bargain-ing representative because no event can have more crip-pling consequences to the exercise of Section 7 rightsthan the loss of work. But there were, of course, no un-lawful discharges in the case sub judice, only threats ofdischarge.Another element to be considered is the existence ofan unfair labor practice history on the part of the em-ployer. There was no unfair labor practice history here,although the Respondent, based on credited evidence,clearly demonstrated its hostility to employee union ac-tivity in at least one prior union campaign and quicklymoved to thwart such activity. In any event, as theBoard stated in United Dairy Farmers, supra at 773, fn.11, "Although recidivism is an important element to beweighed, we do not consider it to be a prerequisite tothe issuance of a bargaining order."The size of the unit in which the unfair labor practicesoccurred is clearly an element for consideration. "TheBoard has often observed that the impact of an employ-er's unfair labor practices is exacerbated in such circum-stances [a relatively small collective-bargaining unit ofabout 30 employees], in which a coercive message can bereadily disseminated throughout the unit, and where theperpetrator of the message is frequently in close personalcontact with employees." United Dairy Farmers, supra at773. And in Jamaica Towing, Inc., 247 NLRB 353, 354(1980), the Board said, "Experience has shown that anemployer's unlawful conduct is magnified when directedat a small number of employees, such as here." In the in-stant case the unit was composed of only 24 employees.The coercive conduct found was directed to at least fiveemployees or about 20 percent of the total unit. It islikely then, in view of the small size of the unit, that thecoercive messages were further disseminated to the totalunit.34Moreover, the likelihood of further disseminationis increased by the relatively large number of Respond-ent's representatives involved in the coercive conduct.With respect to the quality and severity of the Re-spondent's conduct, also elements which must be consid-ered in deciding the appropriateness of a bargainingorder, I have found that the Respondent on more thanone occasion threatened that its facility would be closedif the employees selected, the Union. As related by theCourt in Gissel, supra at 619-620, "[T]he Board has oftenfound that employees, who are particularly sensitive torumors of plant closing take such hints as coercivethreats rather than honest forecasts." And as further rec-ognized by the Court, threats to close are among themore effective threats in destroying election conditionsfor a longer period of time. Id. at 611, fn. 30. And theBoard stated in Philadelphia Ambulance Service, Inc., 238s4 The Respondent observes that the election results, 16 to 8 againstunion representation, would suggest that its conduct had little impact onthe election. However, a change of only five votes would have changedthe results, and as noted above, five employees were subjected to coer-cive conduct.NLRB 1070, 1071 (1978), "The Board and the courtshave long recognized that threats to close down a facili-ty because of union activity are among the most seriousand flagrant forms of interference with the free exerciseof employee rights." Similarly, in Ethyl Corporation, 231NLRB 431, 432 (1977), the Board said, "We can think ofno more potent threat of retaliation available to an em-ployer than a threat of loss of work and of layoffs if em-ployees choose the union." Finally in Automated BusinessSystems, a Division of Litton Business Systems, Inc., 205NLRB 532, 536 (1973), the Board said:It needs no extended discussion or lengthy list ofauthorities to demonstrate that threats of plant clos-ings are among the most serious and most flagrantinterferences with the right of employees to decidefor themselves the question of union representation.In the case sub judice the repetition of the threat toclose coupled with the other violations which occurredbeginning with the Respondent's knowledge of the unionactivity and continued on through the time of the elec-tion in a relatively small unit constitutes, I conclude,conduct which undeniably dissipated the Union's major-ity status and impacted substantially on the election proc-ess. Indeed, I find that it clearly interfered with the Sep-tember 16 election. I further conclude, based on the po-tency and extensiveness of the Respondent's unlawfulconduct, and the Respondent's proclivity for interferenceas demonstrated by its conduct in the prior campaign,that it is improbable that the use of traditional remedieshere would be sufficient to ensure a fair rerun election,and that the desires of the employees with respect to theUnion as established by union authorization cards ismore reliable. Cf. Sturgis-Newport Business Forms, Inc.,227 NLRB 1426 (1977), enfd. 563 F.2d 1252 (5th Cir.1977); Capitol Foods, Inc., d/b/a Schulte's IGA Foodliner,241 NLRB 855 (1979); Dependable Lists, Inc., 239 NLRB1304 (1979). Accordingly, I find that the Respondentviolated Section 8(a)(5) and (1) as alleged and I shall rec-ommend the issuance of a bargaining order.35Considering the foregoing, and having found that theRespondent's conduct described above during the criticalperiod prior to the representation election of September16, 1980, I hereby recommend to the Board with respectto Case 11-RC-4907: (1) that the Union's objections co-extensive with the unfair labor practices found herein besustained; (2) that the representation election be set aside;and (3) that the petition be dismissed in view of the issu-ance of a remedial bargaining order in the same unit inwhich the representation election was held.as The Respondent has raised no issues with respect to the validity ofthe Union's request for bargaining based on the difference in the unit re-quested and the unit in which the election was held. In any event, theRespondent by its refusal to consider the Union's request and offer tomeet and discuss the "matter in detail" foreclosed early clarification as tothe unit composition. Accordingly, I conclude that a finding of an 8(aX5)violation is not precluded by the Union's unit request. See Heck's Inc.,156 NLRB 760 (1966). Cf. Chester Valley, Inc., 251 NLRB 1435 (1980).Furthermore, even the absence of a finding of an 8(aX5) violation wouldnot bar entry of a bargaining order in the circumstances of this case.Apple Tree Chevrolet, Inc., supra; Beasley Energy, Inc.., d/b/a Peaker RunCoal Company. Ohio Division #1, 228 NLRB 93 (1977).354 AIR PRODUCTS AND CHEMICALS, INC.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of the Respondent consti-tute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act:All truck drivers, garage mechanics, plant operatorsand maintenance employees employed at the em-ployer's plant in Reidsville, North Carolina, exclud-ing all office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.4. Commencing on or about July 21, 1980, and con-tinuing thereafter, the Union was designated by a major-ity of the Respondent's employees in the bargaining unitdescribed above as their exclusive collective-bargainingrepresentative.5. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act by:(a) Interrogating its employees concerning their unionactivities and support and the union activities and sup-port of other employees.(b) Threatening its employees that their selection ofthe Union as their collective-bargaining representativewould be futile.(c) Soliciting its employees to dissuade other employ-ees from giving support and assistance to the Union.(d) Threatening its employees with closing or phasingout the plant if they select the Union as their collective-bargaining representative.(e) Creating the impression among its employees thattheir union activities are under surveillance.(f) Threatening its employees with discharge, moreonerous working conditions, or other unspecified repri-sals because of their union activity.(g) Promising its employees recommendations forwage increases if they rejected the Union.(h) Threatening its employees with the inevitability oflengthy strikes if they selected the Union as their collec-tive-bargaining representative.6. By refusing to recognize and bargain with theUnion as the exclusive bargaining representative of itsemployees in the appropriate unit set out above while en-gaging in serious and substantial unfair labor practices asset out above, the Respondent has engaged in, and is en-gaging in, unfair labor practices affecting commercewithin the meaning of Section 8(aX5) and (1) of the Act.7. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.8. Except as found above, the Respondent has not en-gaged in any other unfair labor practices alleged in theconsolidated complaint.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend to the Board thatthe Respondent be ordered to cease and desist from en-gaging in those unfair labor practices. Because of thewidespread misconduct of the Respondent and becausethe numerous and serious violations of the Act foundherein demonstrate a general disregard by the Respond-ent for fundamental statutory rights of employees I shallrecommend a broad cease-and-desist order prohibitingthe Respondent from "in any other manner" interferingwith employee rights.I have previously found herein that a bargaining orderis appropriate from the circumstances of this case. Con-sistent with the Board's policy as set forth in TradingPort, Inc., 219 NLRB 298 (1975), and applied in DonelsonPacking Co., Inc., 220 NLRB 1043 (1975), and Independ-ent Sprinkler Fire Protection Co., 220 NLRB 941 (1975), Ishall recommend that the bargaining order be made ef-fective from July 21, 1980, the date the Union achievedits majority status based upon authorization cards follow-ing its request for recognition and bargaining after theRespondent had commenced its unfair labor practices.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER36The Respondent, Air Products and Chemicals, Inc.,Reidsville, North Carolina, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionactivities and support and the union activities and sup-port of other employees.(b) Threatening its employees that the selection ofChauffeurs, Teamsters & Helpers Local Union No. 391,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica as their collective-bargaining representative would befutile.(c) Soliciting employees to dissuade other employeesfrom giving assistance or support to the Union.(d) Threatening its employees with closing or phasingout its plant if they selected the Union as their collec-tive-bargaining representative.(e) Creating the impression among its employees thattheir union activities are under surveillance.(f) Threatening its employees with discharge, moreonerous working conditions, or other unspecified repri-sals because of their activity oh behalf of the Union.(g) Promising its employees recommendations forwage increases if they rejected the Union.(h) Threatening its employees with the inevitability oflengthy strikes if they selected the Union as their collec-tive-bargaining representative.a6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary in order to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Chauffeurs, Teamsters & Helpers Local Union No.391, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining repre-sentative of the employees of the Respondent in the ap-propriate bargaining unit described below:All truck drivers, garage mechanics, plant operatorsand maintenance employees employed at the em-ployer's plant in Reidsville, North Carolina, exclud-ing all office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.(b) Post at its Reidsville, North Carolina, facilitycopies of the attached notice marked "Appendix."37Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by theRespondent's authorized representative, shall be postedby it immediately upon receipt thereof, and maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint be dismissed with respect to those allegations ofviolations of the Act other than those specifically foundherein.st In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT interrogate our employees regard-ing their activities and support of Chauffeurs,Teamsters & Helpers Local Union No. 391, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, or the activities and support of other em-ployees with respect to the Union.WE WILL NOT threaten employees that their se-lection of the above Union as bargaining representa-tive would be futile.WE WILL NOT solicit our employees to dissuadeother employees from giving support and assistantto the Union.WE WILL NOT threaten our employees with clos-ing or phasing out the plant if they select the Unionas their collective-bargaining representative.WE WILL NOT create the impression among ouremployees that their union activities are under sur-veillance.WE WILl NOT threaten our employees with dis-charge, more onerous working conditions, or otherunspecified reprisals because of their activity onbehalf of the Union.WE WILL NOT promise our employees recommen-dations for wage increases if they reject the Union.WE WILL NOT threaten our employees thatlengthy strikes are inevitable if they select theUnion as their collective-bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WILL NOT refuse to recognize and bargainwith the Union as the exclusive collective-bargain-ing representative of our employees in the followingappropriate unit:All truck drivers, garage mechanics, plant opera-tors and maintenance employed at our plant inReidsville, North Carolina, excluding all officeclerical employees, professional employees,guards and supervisors as defined in the the Act.WE WILL, upon request, recognize and bargainwith Chauffeurs, Teamsters & Helpers Local UnionNo. 391, affiliated with the International Brother-hood of Teamsters Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bar-gaining representative of our employees in the unitdescribed above, and, if an understanding isreached, embody such understanding in a writtensigned agreement.AIR PRODUCTS AND CHEMICALS, INC.356